Citation Nr: 0214808	
Decision Date: 10/22/02    Archive Date: 11/01/02

DOCKET NO.  97-16 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

Entitlement to service connection for generalized arthritis, 
claimed as secondary to service-connected ulcerative colitis.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel
INTRODUCTION

The veteran served on active duty from June 1983 to June 
1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions which denied 
entitlement to service connection for post-operative 
residuals of ulcerative colitis and generalized arthritis, 
claimed as secondary to residuals of ulcerative colitis.  In 
this regard, it is noted that service connection for 
ulcerative colitis was granted in a May 1998 Board decision.  
The Board remanded the issue of service connection for 
generalized arthritis in May 1998 for further development, 
and the case was returned to the Board in October 2002.  

A videoconference hearing was held in September 1997, before 
the Board Member signing this document.  The Board Member had 
been designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7102 (West 1991 & Supp. 2002).  A 
transcript of the hearing testimony has been associated with 
the claims file.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appropriate claims addressed by 
this decision has been obtained by the RO.  

2.  Service connection is in effect for postoperative 
residuals of ulcerative colitis, rated 30 percent disabling.  
It is not shown from the competent evidence on file that the 
veteran's claimed generalized arthritis is in any way related 
to the service-connected residuals of ulcerative colitis.  


CONCLUSION OF LAW

Generalized arthritis is not proximately due to, the result 
of or aggravated by the veteran's service-connected 
postoperative residuals of ulcerative colitis.  38 U.S.C.A. 
§ 1131 (West 1991 & Supp 2002); 66 Fed. Reg. 45,620-32 
(August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326); 38 C.F.R. §§ 3.102, 3.310 
(2000); Allen v. Brown, 7 Vet. App. 439 (1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 
2096, became effective during the pendency of this appeal.  
Codified at 38 U.S.C.A. § 5100 et. seq. (West Supp. 2002).  
There have also been final regulations promulgated to 
implement the new law.  See 66 Fed. Reg. 45,620-32 (August 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326).  The Board has therefore reviewed this 
case with the provisions of those laws in mind, and finds 
that VA's duty to assist the appellant in developing the 
evidence pertinent to the claims has been met.  In this 
regard, the Board notes that the veteran has undergone VA 
examinations and pertinent medical treatment records were 
requested.  

The veteran has been informed of the information and evidence 
necessary to substantiate his claims, and was specifically 
advised of the notice and duty to assist provisions of the 
VCAA in correspondence dated in May 2002.  He has not 
identified any additional, relevant evidence that has not 
been requested or obtained.  As it appears that all pertinent 
evidence has been obtained, even without specific notice as 
to which party will get which evidence, the Board finds that 
the claims are ready to be reviewed on the merits.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  In addition, service 
connection will be granted for a disability that is 
proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a).  Finally, when 
aggravation of a nonservice-connected condition results from 
a service-connected condition, compensation is payable for 
the additional degree of disability (but only that degree) 
attributable to the service-connected condition.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

Private medical records dated from January 1995 to November 
1995 show that the veteran was seen for complaints of neck 
pain.  X-rays studies of the neck were negative.  

On VA examination in December 1995, the veteran claimed that 
he developed arthritis, mainly in his hands and neck, from 
taking medication for ulcerative colitis.  On physical 
examination of his musculoskeletal system, he was able to 
flex his back to 75 degrees.  Slight loss of motion of the 
cervical spine in all directions was shown.  Examination of 
the hands revealed no swelling or deformity and normal range 
of motion.  The veteran was able to walk on his heels and 
toes without any difficulty.  He was also able to do full 
knee bends.  The diagnoses included history of arthritis 
secondary to colitis medication.  

During the September 1997 videoconference hearing, the 
veteran complained of painful joints in his leg, wrists, and 
hips.  He maintained that he had arthritis which began as a 
result of treatment for ulcerative colitis.  He said that his 
treatment included Prednisone, Imodium, multivitamins and 
Tylenol.  The veteran indicated that he was not claiming that 
his arthritis began during active service.  

Private medical records dated from September 1994 to April 
1998 were received.  A September 1994 record reflects that 
the veteran complained of neck pain which was attributed to 
an on-the-job injury in 1989.  X-ray studies of the neck were 
within normal limits.  The diagnostic assessment was neck 
pain.  An October 1994 record shows a diagnosis of cervical 
strain.  In September 1997, the veteran was seen with a 
diagnosis of neck pain.  

VA medical records dated from June 1994 to March 1998 show 
that the veteran was seen for a variety of complaints 
including treatment for status post total colectomy and 
ulcerative colitis.  A June 1995 record notes that the 
veteran complained of pain in the wrist, shoulders, hips, and 
ankles.  The diagnostic impression included arthritis 
secondary to ulcerative colitis.  An April 1996 record shows 
that the veteran complained of arthritis pain and stiffness 
in his neck, both hands and in both knees.  X-ray studies 
conducted in April 1996 show no radiographically significant 
degenerative changes of the right hand.  Cervical spine X-ray 
studies show minimal degenerative changes of the cervical 
spine with loss of usual lordotic curve, possibly secondary 
to positioning.  

On VA spine examination in January 1999, the veteran denied a 
history of any specific injuries to the neck or back during 
service.  He reported a history of ulcerative colitis and a 
total colectomy in 1993.  He complained of chronic, daily, 
dull aching pain and stiffness in the neck and low back.  He 
reported occasional numbness in the right first and second 
digits.  His only medications were Tylenol and Imodium.  He 
did not use crutches, braces or other orthoses.  He denied 
any specific aggravating or alleviating factors and did not 
have significant flare-ups of his symptoms.  On physical 
examination, lumbar range of motion was limited to 
approximately 90 degrees and extension was normal to 25 
degrees.  Lateral bending was limited to 10 degrees, 
bilaterally.  Flexion of the cervical spine was to 50 degrees 
and extension was limited to 20 degrees due to neck pain.  
Lateral bending and rotation were normal.  Inspection of the 
entire spine demonstrated no evidence of fixed deformity or 
postural abnormality.  Slight tenderness to palpation in the 
lower cervical spine and lower lumbar spine was shown.  The 
diagnoses were chronic neck and low back pain without 
evidence of structural abnormalities.  

On VA joints examination in January 1999, the veteran 
indicated that his primarily concern was his ulcerative 
colitis.  It was noted that he took steroids from December 
1992 to October 1993.  He said that his shoulders, hips and 
neck were painful.  He claimed that the steroids caused him 
to have arthritis.  He complained of localized hip pain in 
his sacroiliac joints posteriorly and in the lumbar spine 
region, not at the hip joint itself.  On physical 
examination, the veteran's shoulder range of motion with 
forward elevation was to 150 degrees bilaterally.  Abduction 
was to 120 degrees, bilaterally.  External rotation was to 50 
degrees, bilaterally.  The veteran had no tenderness over the 
acromioclavicular (AC) joint.  Slight tenderness over the 
anterior aspect of the greater tuberosity, bilaterally was 
shown, right worse than left.  Positive impingement signs 
were shown bilaterally, right worse than left.  The veteran's 
upper extremities were neurovascularly intact.  His hips 
reflected full symmetric range of motion with flexion to 95 
degrees, internal rotation to 15 degrees, external rotation 
to 35 degrees, abduction to 35 degrees and adduction to 20 
degrees.  X-ray studies of the shoulders revealed no evidence 
of bony abnormality or evidence of avascular necrosis.  AC 
joints were intact with no degenerative changes.  Bilateral 
hip X-rays revealed no evidence of avascular necrosis or 
degenerative changes.  The diagnostic impression noted 
rotator cuff tendinitis, bilaterally.  The examiner indicated 
the diagnosis could not be attributed to service.  It was 
noted that such could be treated successfully with physical 
therapy and anti-inflammatories.  The examiner also noted 
that there was no radiographic evidence of avascular necrosis 
and he did not appear to have the symptoms of avascular 
necrosis.  

On VA bones examination in January 1999, the veteran 
complained of pain in his shoulders, cervical spine, thoracic 
spine, and lumbar spine.  His current medications included 
Tylenol, four times per day and Imodium for diarrhea.  On 
physical examination, range of motion for extension, flexion 
and lateral rotation of the cervical spine was normal, with 
complaints of pain on extension.  No swelling in the hands or 
elbows was shown.  His shoulders demonstrated good range of 
motion; however, the veteran complained of pain on external 
rotation of the left shoulder.  Examination of the knee 
joints did not show any effusion, warmth or tenderness but 
the veteran complained of pain on range of motion and could 
not fully extend his knees.  Some evidence of resistance on 
the part of the veteran was noted.  Spine examination did not 
show any scoliosis, lordosis or kyphosis.  Subjective 
tenderness of the sacroiliac joints was noted.  Review of X-
ray reports showed mild degenerative joint disease of both 
hips.  The diagnostic assessment was known history of 
ulcerative colitis status post colectomy.  It was reported 
that there was arthritis which was associated with ulcerative 
colitis which mainly involved the spine and sacroiliac joint.  

On VA spine examination in May 2001, it was noted that the 
veteran underwent a total colectomy in 1993 for chronic 
ulcerative colitis.  He was treated with Prednisone for seven 
or eight months after his surgery.  Since that time he has 
taken mainly Lomotil and Imodium for diarrhea and Tylenol.  
It as noted that X-ray studies have shown some mild 
degenerative changes in both hip areas.  It was also noted 
that he had evidence of a pars defect in the L5-S1 level of 
the lumbar spine and some mild facet joint changes present.  
The examiner indicated that the veteran did have evidence of 
some mild arthritic changes in the hip areas but no evidence 
of degenerative changes in the cervical spine and shoulder.  
The defect of the pars of the L5-S1 level was probably a 
congenital problem and not related to any medication or 
injury.  The examiner opined that the veteran's medications, 
including Prednisone and currently, Imodium and Tylenol, were 
not related to the degenerative changes in the hip and low 
back area.  It was noted that a side effect of Prednisone 
might be aseptic necrosis of the femoral heads; however, 
there was no evidence of the condition.  The examiner 
indicated that his other medications would not cause 
arthritic changes.  It was noted that the veteran had 
localized arthritis, as opposed to generalized arthritis, 
which was mild and localized to the hip and low back area.  
The examiner related that the arthritis was a progressive 
problem related to the aging process and not to medication.  

In this case, in an October 1998 RO decision, implementing a 
May 1998 Board determination, service connection for 
postoperative residuals of ulcerative colitis to include 
perianal irritation, chronic dehydration, and diarrhea was 
granted with a 30 percent evaluation, effective November 23, 
1995.  The Board notes that the veteran has not claimed 
entitlement to service connection for generalized arthritis 
on a "direct" basis; rather, he asserts that medications 
taken to treat his service-connected residuals of ulcerative 
colitis have resulted in generalized arthritis.  Thus, he 
argues that "secondary" service connection for generalized 
arthritis is warranted.  Medical evidence on file reveals 
that the veteran was treated with Prednisone for seven or 
eight months following a total colectomy for chronic 
ulcerative colitis.  Of record are private medical records 
dated in 1994 reflecting that the veteran complained of neck 
pain which was attributed to an on-the-job injury.  VA 
medical records show some treatment for pain in the wrist, 
shoulders, hips and ankles and a 1995 record notes a 
diagnostic impression of arthritis secondary to ulcerative 
colitis.  

The 2001 VA examiner's opinion reflects that the veteran's 
medications, including Prednisone, Imodium and Tylenol were 
not related to any degenerative changes noted in the hip and 
low back area.  In fact, it was noted that his arthritis was 
a progressive problem related to the aging process and not to 
medication.  The examiner related that a side effect of 
Prednisone might be aseptic necrosis; however there was no 
evidence of such condition.  In this regard it is noted that 
no radiographic evidence of avascular necrosis of the 
shoulders or hips has been shown.  While some medical records 
contain notations suggesting a relationship between arthritis 
and ulcerative colitis, such incidental notes are not 
sufficient to establish an etiological relationship between 
medications used to treat his service-connected disorder and 
the current complaints.  Moreover, the Board finds that the 
2001 VA medical opinion constitutes significantly probative 
evidence inasmuch as it entails a comprehensive review of the 
veteran's medical history and a detailed rationale for the 
opinions expressed.  The 2001 opinion is much more detailed 
than the brief notations contained in earlier medical 
records, and more convincingly reasoned.  

Additionally, the Board has taken into consideration the case 
of Allen v. Brown, 7 Vet. App. 439 (1995), wherein the United 
States Court of Appeals for Veterans Claims held that the 
term "disability" as used in 38 U.S.C.A. § 1131 (West Supp. 
2002), refers to impairment of earning capacity, and that 
such definition of disability mandates that any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, shall be 
compensated.  Thus, pursuant to 38 U.S.C.A. § 1131 and 38 
C.F.R. § 3.310(a), when a veteran incurs a nonservice-
connected condition, such veteran shall be compensated for 
the degree of disability over and above the degree of 
disability prior to incurring the disability.  However, in 
this case, as noted by the VA examiner in the May 2001 
medical opinion, there is no indication that the veteran's 
localized arthritis is related to the medications that he has 
taken to treat his service-connected ulcerative colitis.  
Therefore, there is no showing that there is additional 
impairment caused by the service-connected postoperative 
residuals ulcerative colitis.  

The Board has also considered the veteran's statements that 
he has generalized arthritis due to medication taken to treat 
postoperative residuals of ulcerative colitis.  Although his 
statements and testimony are probative of symptomatology, 
they do not constitute competent or credible evidence of 
medical causation of a disability.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992); Miller v. Derwinski, 2 Vet. App. 578, 580 
(1992).  His assertions are not deemed to be credible in 
light of the other objective evidence of record showing no 
etiological relationship between his current symptoms and the 
medication used to treat his service-connected condition.  He 
lacks the medical expertise to offer an opinion as to the 
existence of the disability, as well as to medical causation 
of any current disability.  Id.  Because there has been no 
relationship established between the veteran's current 
symptomatology, and his service-connected condition, the 
Board must conclude that the preponderance of the evidence is 
against the veteran's claim for service connection for 
generalized arthritis claimed as secondary to service-
connected residuals of ulcerative colitis.  


ORDER

Entitlement to service connection for generalized arthritis, 
as secondary to service-connected residuals of ulcerative 
colitis is denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

